Douglas, J.,
dissenting. Between May 1977 and June 1981, the city commission enacted various measures to widen Manchester Road. Construction began sometime after July 1981. In November 1981, the people of Middletown passed the following initiative ordinance by a vote of 5,230 (60.6 percent) to 3,406 (39.4 percent):
“An ordinance to repeal any and all legislation enacted by the City Commission of Middletown, Ohio with respect to the widening and improvement of Manchester Road * * *
*82“Section I. That Resolution No. R81-03 and Ordinance Nos. 081-44 and 081-49 and, in addition, any and all further legislation not herein specifically designated by number but adopted by the City Commissioners of Middletown, Ohio and having reference to the widening and improvement of Manchester Road * * * be and hereby are, repealed.
“Section II. That any and all commitments of the City of Middletown, Ohio to widen and improve Manchester Road * * * be, and hereby are, repealed.
“Section III. That this Ordinance shall take effect and be in force from and after the earliest date allowed by law.”
The initiative ordinance took effect on November 10,1981 and the parties stipulated that almost sixty percent of the construction work had been completed by that date. In July 1982, the project was completed. On June 7, 1983, the city commission adopted legislation authorizing the levying of special assessments, and providing for the issuance of bonds to pay for the city’s portion of the Manchester Road construction costs.
The First Amendment to the United States Constitution states, “Congress shall make no law respecting * * * the right of the people * * * to petition the government for a redress of grievances.”5 This right is “* * * among the most precious of the liberties safeguarded by the Bill of Rights.” United Mine Workers of America v. Illinois State Bar Assn. (1967), 389 U.S. 217, 222. In Ohio, this important right is reinforced by Section 2, Article I of the Ohio Constitution. It states:
“All political power is inherent in the people. Government is instituted for their equal protection and benefit, and they have the right to alter, reform, or abolish the same, whenever they may deem it necessary * * *.”
One manner by which the people can exercise their First Amendment and Section 2, Article I powers is through the election process. Consistent with this philosophy, the General Assembly enacted R.C. 731.28. It states that ordinances providing for the exercise of certain governmental powers may be proposed by initiative petition, and that a properly proposed ordinance shall be submitted to the people for a vote.
The Supreme Court has testified to the fundamental character of the right to vote:
“No right is more precious in a free country than that of having a voice in the election * * * [process]. Other rights, even the most basic, are illusory if the right to vote is undermined.” Wesberry v. Sanders (1964), 376 U.S. 1, 17.
A number of commentators have echoed this sentiment. Just recently, for instance, Chief Justice Celebrezze properly labeled the right to vote as “basic and fundamental.” State, ex rel. Keefe, v. Eyrich (1986), 22 Ohio St. *833d 164, 179 (Celebrezze, C.J., dissenting).6 I would respectfully suggest that the right to vote becomes meaningless when the government is left free to ignore election results.
The people of Middletown have exercised their “basic and fundamental” right to express their political preference in a free and honest election. Now that the people have expressed themselves, their choice should be honored. The majority’s decision to ignore the people’s choice defiles the sanctity of the ballot and is contrary to our democratic form of government.
The court should honor the people’s decision. If contracts are breached as the result of that decision, any injured parties can recover their damages through an appropriate lawsuit.
The majority of this court, in the name of constitutional adjudication, has constructed serious obstacles between the people, their sacred right to vote and their right to have their votes honored.

 The Supreme Court has held this provision applicable to the states by virtue of the Due Process Clause of the Fourteenth Amendment. See, e.g., Hague v. Commt. for Indus. Organization (1939), 307 U.S. 496.


 In State, ex rel. Keefe, the court upheld a provision of Ohio’s Modern Courts Amendment which was adopted by Ohio’s voters in 1968.